Opinion issued September 10, 2009


     












In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00522-CV




IN RE TANNER COMPANIES, INC., PAUL WINTERS, WILLIAM A.
ZARTLER, TYLER CRABTREE, TANNER HOLDINGS, L.L.C., TANNER
SERVICES, L.L.C., AND DENHAM CAPITAL MANAGEMENT, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION

          Relators, Tanner Companies, Inc., Paul Winters, William A. Zartler, Tyler
Crabtree, Tanner Holdings, L.L.C., Tanner Services, L.L.C., and Denham Capital
Management (collectively, “Tanner”), seek mandamus relief compelling the trial
court to vacate its order compelling production of discovery without regard to
relevancy and imposing sanctions.
  On September 4, 2009, Tanner moved to dismiss
the petition for writ of mandamus.
          We dismiss the petition for writ of mandamus.  All pending motions are
overruled as moot.
PER CURIAM
Panel consists of Justices Keyes, Hanks, and Bland.